 



EXHIBIT 10.1
OCTOBER 2006 WAIVER AND AMENDMENT AGREEMENT
     THIS OCTOBER 2006 WAIVER AND AMENDMENT AGREEMENT (this “Agreement”) is made
as of October 2, 2006, among Infinity Energy Resources, Inc., a Delaware
corporation (including as successor to Infinity, Inc., “Infinity” or the
“Company”), Consolidated Oil Well Services, Inc., a Kansas corporation and
wholly-owned subsidiary of Infinity (“Consolidated”), CIS-Oklahoma, Inc., a
Kansas corporation and wholly-owned subsidiary of Infinity (“CIS”), Infinity Oil
& Gas of Wyoming, Inc., a Wyoming corporation and wholly-owned subsidiary of
Infinity (“Infinity-Wyoming”), Infinity Oil & Gas of Kansas, Inc., a Kansas
corporation and wholly-owned subsidiary of Infinity (“Infinity-Kansas”), and
Infinity Oil and Gas of Texas, Inc., a Delaware corporation and wholly-owned
subsidiary of Infinity (“Infinity-Texas,” and together with Consolidated, CIS,
Infinity-Wyoming and Infinity-Kansas, the “Subsidiaries”), HFTP Investment
L.L.C. (“HFTP”), Gaia Offshore Master Fund, Ltd. (“Gaia”), AG Offshore
Convertibles, Ltd. (“AG Offshore”), Leonardo, L.P. (“Leonardo”) and Portside
Growth & Opportunity Fund (“Portside” and collectively with HFTP, Gaia, AG
Offshore and Leonardo, the “Buyers”). Unless otherwise indicated or defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Securities Purchase Agreement (as defined below).
WITNESSETH:
     WHEREAS, Infinity, HFTP, AG Offshore and AG Domestic Convertibles, L.P.
(“AG Domestic”) entered into that certain Securities Purchase Agreement, dated
as of January 13, 2005 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Securities Purchase Agreement”);
     WHEREAS, pursuant to the Securities Purchase Agreement, Infinity issued to
HFTP, AG Domestic and AG Offshore senior secured notes (such notes, together
with any promissory notes issued in exchange or substitution therefor or
replacement thereof, and as any of the same may be amended, restated, modified,
supplemented or otherwise modified and in effect from time to time, the
“January 2005 Notes”), dated January 13, 2005, in an initial aggregate principal
amount of $30,000,000 and warrants (such warrants, together with any warrants or
other securities issued in exchange or substitution thereof or replacement
thereof and as any of the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time, the “January 2005
Warrants”), dated January 13, 2005, to purchase shares of the common stock, par
value $0.0001 per share of the Company (the “Common Stock”);
     WHEREAS, AG Domestic subsequently assigned to AG Offshore the January 2005
Notes and January 2005 Warrants held by AG Domestic and AG Domestic’s rights and
obligations with respect to any and all future sales of Additional Notes and
Additional Warrants by the Company pursuant to the Securities Purchase
Agreement;
     WHEREAS, Infinity, HFTP, Gaia, AG Offshore, the Subsidiaries and Promethean
Asset Management L.L.C., as collateral agent (the “Agent”), entered into that
certain First Additional Closing Agreement, dated as of September 7, 2005 (the
“First Additional Closing

 



--------------------------------------------------------------------------------



 



Agreement”), pursuant to which, among things, the January 2005 Notes were
amended and Gaia was made a Buyer under the Securities Purchase Agreement;
     WHEREAS, pursuant to the Securities Purchase Agreement and the First
Closing Agreement, the Company issued to HFTP, Gaia and AG Offshore senior
secured notes (such notes, together with any promissory notes issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated, modified, supplemented or otherwise modified and in effect
from time to time, the “September 2005 Notes”), dated September 7, 2005, in an
initial aggregate principal amount of $9,500,000 and warrants (such warrants,
together with any warrants or other securities issued in exchange or
substitution thereof or replacement thereof and as any of the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “September 2005 Warrants”), dated September 7, 2005, to purchase
shares of Common Stock;
     WHEREAS, Infinity, HFTP, Gaia, AG Offshore, the Subsidiaries and Agent
entered into that certain Master Assumption and Reaffirmation of Transaction
Documents, dated as of September 9, 2005, pursuant to which, among other things,
Infinity assumed all of the obligations of Infinity, Inc. under the Securities
Purchase Agreement, the January 2005 Notes, the January 2005 Warrants, the
September 2005 Notes, the September 2005 Warrants and the other Transaction
Documents;
     WHEREAS, pursuant to the Securities Purchase Agreement, the Company issued
to HFTP, Gaia and AG Offshore senior secured notes (such notes, together with
any promissory notes issued in exchange or substitution therefor or replacement
thereof, and as any of the same may be amended, restated, modified, supplemented
or otherwise modified and in effect from time to time, the “December 2005
Notes”), dated December 9, 2005, in an initial aggregate principal amount of
$5,500,000 and warrants (such warrants, together with any warrants or other
securities issued in exchange or substitution thereof or replacement thereof and
as any of the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “December 2005 Warrants”), dated
December 9, 2005, to purchase shares of Common Stock;
     WHEREAS, Infinity, HFTP, Gaia, AG Offshore, Leonardo the Subsidiaries and
Agent entered into that certain Third Additional Closing Agreement, dated as of
March 17, 2006, (the “Third Additional Closing Agreement”), pursuant to which,
among other things, Leonardo was made a Buyer under the Securities Purchase
Agreement;
     WHEREAS, pursuant to the Securities Purchase Agreement and the Third
Additional Closing Agreement, the Company issued to Gaia and Leonardo senior
secured notes (such notes, together with any promissory notes issued in exchange
or substitution therefor or replacement thereof, and as any of the same may be
amended, restated, modified, supplemented or otherwise modified and in effect
from time to time, the “March 2006 Notes” and, collectively with the
January 2005 Notes, the September 2005 Notes and the December 2005 Notes, the
“Notes”), dated March 17, 2006, in an initial aggregate principal amount of
$8,000,000 and warrants (such warrants, together with any warrants or other
securities issued in exchange or substitution thereof or replacement thereof and
as any of the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “March 2006 Warrants” and,

2



--------------------------------------------------------------------------------



 



collectively with the January 2005 Warrants, the September 2005 Warrants and the
December 2005 Warrants, the “Warrants”), dated March 17, 2006, to purchase
shares of Common Stock;
     WHEREAS, Portside currently holds a portion of the Notes and the Warrants;
     WHEREAS, the Company, the Subsidiaries and the Buyers entered into the
Waiver and Amendment, dated as of August 9, 2006 (the “August 2006 Waiver and
Amendment”), pursuant to which certain defaults of the Company and the
Subsidiaries were waived (subject to the conditions specified therein) and each
of the Notes and Warrants was amended;
     WHEREAS, Infinity issued a notice to each of the Buyers on September 7,
2006 (the “September 7 Infinity Notice”), pursuant to which Infinity set forth
its intention to redeem each of the Notes on September 14, 2006, subject to
conditions specified therein, which conditions were not satisfied;
     WHEREAS, the Company has breached Section 4(n) of the Securities Purchase
Agreement, Section 12 of each of the Notes and the August 2006 Waiver and
Amendment, resulting in a Triggering Event (as defined in the Notes) under
Sections 3(b)(vii) and 3(b)(viii) of each of the Notes and an Event of Default
(as defined in the Notes) under Section 11(a)(iii) of each of the Notes, which,
but for the limited waiver set forth in Section 4(a) of the August 2006 Waiver
and Amendment, as the parties desire be modified hereby, would (among other
things) entitle each of the holders of the Notes to require the Company to
redeem all or a portion of the Principal of each of the Notes held by such Buyer
at a price equal to the sum of (i) 120% of such Principal, (a “Triggering Event
Redemption Amount”) and (ii) the Interest Amount with respect to such Principal;
     WHEREAS, the Company failed to file with the SEC a Registration Statement
(as defined in the Registration Rights Agreement) by August 24, 2006 to register
for resale by the Buyers Registrable Securities consisting of at least that
number of shares of Common Stock equal to 110% of the number of Warrant Shares
issuable upon exercise of all of the outstanding Warrants as of August 9, 2006
(the “August 2006 Required Registration Statement”), resulting in a breach of
the Registration Rights Agreement, an obligation of the Company to make
Registration Delay Payments (as defined in the Registration Rights Agreement) to
each of the Buyers and the occurrence of a Triggering Event (as defined in the
Notes) under Section 3(b)(vii) of each of the Notes, which, but for the limited
waivers set forth in Section 6(b) hereof, would (among other things) entitle
each of the holders of the Notes to require the Company to redeem all or a
portion of the Principal of each of the Notes held by such Buyer at a price
equal to the sum of (i) the applicable Triggering Event Redemption Amount and
(ii) the Interest Amount with respect to the Principal included therein; and
     WHEREAS, as of the date hereof, after giving effect to this Agreement, the
aggregate outstanding principal amount under all of the Notes is $55,357,027.40,
and the exercise of all outstanding Warrants as of such date would entitle the
holders thereof to purchase 5,829,726 shares of Common Stock.

3



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
undersigned agrees as follows:
     1. No October Interest Payment; Increase in Principal and Amendment of
Notes.
          a. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that (i) the Company shall not pay any Interest on any of the Notes
held by such Buyer on the date hereof (which date is an Interest Payment Date
(as defined in the Notes)), as would be required by Section 6 of each such Note,
and the amount that would otherwise be payable as Interest on such Note on the
date hereof (as set forth in the fourth column of Schedule A attached hereto)
(such Note’s “October 2006 Interest Amount”), shall instead be added to the
Principal of such Note, in accordance with clause (ii) of this Section 1(a), and
(ii) as of the date hereof, the Principal of each of the Notes held by such
Buyer shall increase to an amount equal to the sum of (A) 120% of the Principal
of such Note (equal to the Triggering Event Redemption Amount with respect
thereto) as of the end of the day on October 1, 2006 (as set forth in the third
column of Schedule A attached hereto) and (B) such Note’s October 2006 Interest
Amount. For avoidance of doubt, each of the Buyers, severally and not jointly,
hereby agrees with the Company that, as a result of the preceding sentence, as
of the date hereof, the Principal of each of the Notes held by such Buyer shall
be the amount set forth for such Note in the fifth column of Schedule A attached
hereto.
          b. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that (i) the Company shall not be obligated to make any payment of
Interest on any of the Notes held by such Buyer on January 2, 2007, but such
Interest shall accrue until, and be payable on, the Fixed Maturity Date; and
(ii) in the event that all amounts owing under the Notes (including all
principal thereof and interest and premium thereon) are not paid in full on the
Fixed Maturity Date, the Interest that would otherwise have been payable in
respect of such Notes on January 2, 2007, as well as all interest accruing under
such Notes from January 2, 2007 through January 15, 2007 shall be paid in full
by the Company on January 15, 2007 (without limiting such Buyer’s rights and
remedies under the Transaction Documents, including those resulting from such
failure to pay all such amounts’ constituting a Triggering Event (as defined in
the Notes)).
          c. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, the definition of “Company Alternative
Redemption Rate” set forth in Section 2(a)(viii) of each of the Notes held by
such Buyer shall be amended to add at the end thereof the following:
“; notwithstanding the foregoing, if all amounts owing under the Notes are paid
in full on or prior to the Fixed Maturity Date pursuant to a Company Alternative
Redemption, the Company Alternative Redemption Rate shall be 100%.”

4



--------------------------------------------------------------------------------



 



          d. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, the definition of “Fixed Maturity Date”
set forth in Section 2(a)(xiii) of each of the Notes held by such Buyer shall be
amended to read in its entirety as follows:
          “Fixed Maturity Date” means January 15, 2007.
          e. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, the first sentence of Section 4(b) of
each of the Notes held by such Buyer shall be amended by changing “105%” to
“100%” and that such sentence shall not otherwise be changed.
          f. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, the definition of Triggering Event set
forth in Section 3(b) of each of the Notes shall be amended by deleting the
period (.) at the end of paragraph (viii) of such Section 3(b) and adding the
following at the end of such paragraph (viii):
“or of that certain Waiver and Amendment, dated as of October 2, 2006, by and
among the Company, its Subsidiaries and the Buyers; or”
          g. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, the definition of Triggering Event set
forth in Section 3(b) of each of the Notes shall be amended by adding a new
paragraph (ix) immediately after paragraph (viii) thereof, such paragraph
(ix) to read in its entirety as follows:
“(viii) any failure of the Company to pay any Principal of this Note, when and
as due.”
          h. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, each of the Notes held by such Buyer
shall be amended by deleting Section 6.1 thereof in its entirety.
     2. Company Alternative Conversions.
          a. For purposes of this Section 2, each capitalized term used herein,
and not otherwise defined, shall have the meaning ascribed thereto in the Notes.
          b. Notwithstanding anything to the contrary contained in the
August 2006 Waiver and Amendment, the Company hereby elects to cause the
conversion of an aggregate of $3,357,027.40 (the “Aggregate October 2006
Conversion Amount”) of Principal of the Notes (together with the aggregate
Interest Amount with respect thereto), as if the Company had delivered a Company
Alternative Conversion Notice pursuant to each of the Notes with respect
thereto, and this Section 2(b) shall be deemed a Company Alternative Conversion
Notice pursuant to Section 8(a) of each of the Notes (which, for the avoidance
of doubt, means each Note of each Series), and the conversion elected by the
foregoing shall be deemed a Company Alternative Conversion pursuant to Section 8
of each of the Notes (the “October 2006 Company Conversion”). The October 2006
Company Conversion elected by the Company pursuant to this Section 1(b) shall be
irrevocable by the Company. With respect to each Buyer,

5



--------------------------------------------------------------------------------



 



its aggregate Pro Rata Conversion Amount of the Aggregate Conversion Amount
shall be as set forth across from such Buyer’s name in the second column of
Schedule B attached hereto (such Buyer’s “Aggregate October 2006 Pro Rata
Conversion Amount”), and such Aggregate October 2006 Pro Rata Conversion Amount
shall apply on an aggregate basis to the Notes held by such Buyer. Each of the
Buyers shall be entitled to convert its Aggregate October 2006 Pro Rata
Conversion Amount with respect to the Notes held by such Buyer, together with
the Interest Amount with respect to the allocable portion of the principal
represented by such Aggregate October 2006 Pro Rata Conversion Amount accruing
through and including the applicable Conversion Date, in accordance with
Section 8 of each such Note. Each of the Buyers, severally and not jointly,
hereby waives, solely with respect to the October 2006 Company Conversion, the
requirement that the Company Alternative Conversion Notice deemed to be
delivered pursuant to Section 2(b) be delivered at least five (5) Business Days
prior to the first Trading Day of the Company Alternative Conversion Period.
Notwithstanding anything to the contrary in the Notes, each of the Buyers,
severally and not jointly, hereby agrees with the Company that the Company
Alternative Conversion Period with respect to the October 2006 Company
Conversion shall be the period commencing on and including October 3, 2006
through but not including the Fixed Maturity Date.
          c. In addition to (and without in any way affecting the rights of each
of the Buyers with respect to) the October 2006 Company Conversion and
notwithstanding anything to the contrary contained in the August 2006 Waiver and
Amendment, the Company hereby elects to cause the conversion of an aggregate of
$2,000,000, subject to reduction as provided in Section 2(g) (the “Aggregate
November 2006 Conversion Amount”), of Principal of the Notes (together with the
aggregate Interest Amount with respect thereto), as if the Company had delivered
a Company Alternative Conversion Notice pursuant to each of the Notes with
respect thereto, and this Section 2(c) shall be deemed a Company Alternative
Conversion Notice pursuant to Section 8(a) of each of the Notes (which, for the
avoidance of doubt, means each Note of each Series), and the conversion elected
by the foregoing shall be deemed a Company Alternative Conversion pursuant to
Section 8 of each of the Notes (the “November 2006 Company Conversion”). The
November 2006 Company Conversion elected by the Company pursuant to this Section
2(c) shall be irrevocable by the Company. With respect to each Buyer, its
aggregate Pro Rata Conversion Amount of the Aggregate Conversion Amount shall be
as set forth across from such Buyer’s name in the third column of Schedule B
attached hereto, subject to reduction as provided in Section 2(g) (such Buyer’s
“Aggregate November 2006 Pro Rata Conversion Amount”), and such Aggregate
November 2006 Pro Rata Conversion Amount shall apply on an aggregate basis to
the Notes held by such Buyer. Each of the Buyers shall be entitled to convert
its Aggregate November 2006 Pro Rata Conversion Amount with respect to the Notes
held by such Buyer, together with the Interest Amount with respect to the
allocable portion of the principal represented by such Aggregate November 2006
Pro Rata Conversion Amount accruing through and including the applicable
Conversion Date, in accordance with Section 8 of each such Note. Notwithstanding
anything to the contrary in the Notes, each of the Buyers, severally and not
jointly, hereby agrees with the Company that the Company Alternative Conversion
Period with respect to the November 2006 Company Conversion shall be the period
commencing on and including November 1, 2006 through but not including the Fixed
Maturity Date.

6



--------------------------------------------------------------------------------



 



          d. In addition to (and without in any way affecting the rights of each
of the Buyers with respect to) the October 2006 Company Conversion and the
November 2006 Company Conversion and notwithstanding anything to the contrary
contained in the August 2006 Waiver and Amendment, the Company hereby elects to
cause the conversion of an aggregate of $2,000,000, subject to reduction as
provided in Section 2(g) (the “Aggregate December 2006 Conversion Amount,” and
each of the Aggregate October 2006 Conversion Amount, the Aggregate
November 2006 Conversion Amount and the Aggregate December 2006 Conversion
Amount being referred to herein as an “Aggregate Special Conversion Amount”), of
Principal of the Notes (together with the aggregate Interest Amount with respect
thereto), as if the Company had delivered a Company Alternative Conversion
Notice pursuant to each of the Notes with respect thereto, and this Section 2(d)
shall be deemed a Company Alternative Conversion Notice pursuant to Section 8(a)
of each of the Notes (which, for the avoidance of doubt, means each Note of each
Series), and the conversion elected by the foregoing shall be deemed a Company
Alternative Conversion pursuant to Section 8 of each of the Notes (the
“December 2006 Company Conversion,” and each of the October 2006 Company
Conversion, the November 2006 Company Conversion and the December 2006 Company
Conversion being referred to herein as a “Special Company Conversion”). The
December 2006 Company Conversion elected by the Company pursuant to this Section
2(d) shall be irrevocable by the Company. With respect to each Buyer, its
aggregate Pro Rata Conversion Amount of the Aggregate Conversion Amount shall be
as set forth across from such Buyer’s name in the fourth column of Schedule B
attached hereto, subject to reduction as provided in Section 2(g) (such Buyer’s
“Aggregate December 2006 Pro Rata Conversion Amount,” and such Buyer’s Aggregate
October 2006 Pro Rata Conversion Amount, Aggregate November 2006 Pro Rata
Conversion Amount and Aggregate December 2006 Pro Rata Conversion Amount being
collectively referred to herein as such Buyer’s “Aggregate Special Pro Rata
Conversion Amounts”), and such Aggregate December 2006 Pro Rata Conversion
Amount shall apply on an aggregate basis to the Notes held by such Buyer. Each
of the Buyers shall be entitled to convert its Aggregate December 2006 Pro Rata
Conversion Amount with respect to the Notes held by such Buyer, together with
the Interest Amount with respect to the allocable portion of the principal
represented by such Aggregate December 2006 Pro Rata Conversion Amount accruing
through and including the applicable Conversion Date, in accordance with
Section 8 of each such Note. Notwithstanding anything to the contrary in the
Notes, each of the Buyers, severally and not jointly, hereby agrees with the
Company that the Company Alternative Conversion Period with respect to the
December 2006 Company Conversion shall be the period commencing on and including
December 1, 2006 through but not including the Fixed Maturity Date.
          e. Notwithstanding anything to the contrary in the Notes, each of the
Buyers, severally and not jointly, hereby agrees with the Company that such
Buyer may, but shall not be required to, convert all or any portion of any of
such Buyer’s Aggregate Special Pro Rata Conversion Amounts (and the applicable
Additional Amount with respect thereto) with respect to the Notes held by such
Investor, and that any such conversion shall be at the sole election of such
Buyer. In the event that any of such Buyer’s Special Pro Rata Conversion Amounts
has not been converted by such prior to the Fixed Maturity Date (by delivering a
Conversion Notice (as defined in the Notes) at any time prior to the Fixed
Maturity Date), then, notwithstanding anything to the contrary in the Notes, the
Special Company Conversions shall be null and void with respect to any of such
Buyer’s Special Pro Rata Conversion Amounts as to which such Buyer has not
delivered a Conversion Notice prior to the Fixed Maturity Date, in accordance

7



--------------------------------------------------------------------------------



 



with the Notes, and such Buyer shall be entitled to all the rights of a holder
of such Notes with respect to such aggregate amount of such Buyer’s Special Pro
Rata Conversion Amounts, and, accordingly, shall be subject to all the other
provisions of such Notes, including that the Company shall redeem the Principal
represented by such amount in accordance with Section 2(d)(vii) of such Notes.
          f. Each of the Buyers, severally and not jointly, hereby waives the
obligation of the Company to comply with the Conditions to Company Alternative
Conversion (as defined in the Notes) with respect to each of the Special Company
Conversions. Each of the Buyers, severally and not jointly, and the Company
hereby agree that neither the Volume Conversion Restriction Amount (i.e., the
volume limitation set forth in Section 8(b) of each of the Notes held by such
Buyer) nor any of the provisions of Sections 8(d) and 8(e) of each of the Notes
held by such Buyer shall apply, nor shall be of any force or effect with
respect, to any of the Special Company Conversions.
          g. In the event that at any time prior to November 1, 2006 the Company
consummates a private placement or public offering of equity securities (which,
for avoidance of doubt, shall not include any securities that constitute,
represent or are convertible into or exercisable or exchangeable for any
Indebtedness), (i) the Aggregate November 2006 Company Conversion Amount shall
be reduced (provided that the Aggregate November 2006 Company Conversion Amount
shall not be reduced to below zero (0)) by an amount (an “October Offering
Amount”) equal to the net proceeds to the Company from such offering (i.e.,
after deducting all commissions, fees and expenses associated with such
offering), and each Buyer’s Aggregate November 2006 Pro Rata Conversion Amount
shall be reduced by an amount equal to the product of such October Offering
Amount, multiplied by the percentage set forth across from such Buyer’s name in
the fifth column of Schedule B attached hereto (such Buyer’s “Conversion Amount
Reduction Allocation Percentage”), and (ii) if the Aggregate November 2006
Company Conversion Amount has been reduced to zero (0), the Aggregate
December 2006 Company Conversion Amount shall be reduced (provided that the
Aggregate December 2006 Company Conversion Amount shall not be reduced to below
zero (0)) by an amount equal to the amount (an “Excess October Offering Amount”)
of such October Offering Amount that has not been applied to reduction of the
Aggregate November 2006 Company Conversion Amount, and each Buyer’s Aggregate
December 2006 Pro Rata Conversion Amount shall be reduced by an amount equal to
such Excess October Offering Amount, multiplied by such Buyer’s Conversion
Amount Reduction Allocation Percentage. In the event that at any time on or
after November 1, 2006 and prior to December 1, 2006, the Company consummates a
private placement or public offering of equity securities (which, for avoidance
of doubt, shall not include any securities that constitute, represent or are
convertible into or exercisable or exchangeable for any Indebtedness), the
Aggregate December 2006 Company Conversion Amount shall be reduced (provided
that the Aggregate December 2006 Company Conversion Amount shall not be reduced
to below zero (0)) by an amount (a “Post-October Offering Amount”) equal to the
net proceeds to the Company from such offering (i.e., after deducting all
commissions, fees and expenses associated with such offering), and each Buyer’s
Aggregate December 2006 Pro Rata Conversion Amount shall be reduced by an amount
equal to the product of such Post-October Offering Amount, multiplied by such
Buyer’s Conversion Amount Reduction Allocation Percentage.

8



--------------------------------------------------------------------------------



 



     3. Termination of Liens and Security Interest Documents. Each of the
Buyers, severally and not jointly, hereby agrees that, on the first date on
which no Notes are outstanding (i.e., because there are no outstanding
Liabilities (as defined in the Security Agreement) under any Notes), (i) all
security interests and Liens that such Buyer and/or the Agent, as collateral
agent for such Buyer, may have on any real or personal property of the Company
and the Subsidiaries under the Security Agreement, the Mortgages, the Pledge
Agreement, the Account Control Agreements and the Guarantee (collectively, the
“Security Interest Documents”) or other agreements pursuant to which the Company
or any of the Subsidiaries granted Liens in favor of Agent as collateral
security for such Person’s obligations under the Transaction Documents shall
terminate and be of no further force or effect; (ii) such Buyer will thereafter
reassign, and hereby authorizes and directs the Agent (as collateral agent for
such Buyer) to thereafter reassign, to the Company and the Subsidiaries, as
applicable, all rights and interests in the property and assets of the Company
and the Subsidiaries which, pursuant to the Security Interest Documents or other
agreements pursuant to which Company or any Subsidiary granted Liens in favor of
Agent as collateral security for such Person’s obligations under the Transaction
Documents, were previously assigned or granted as collateral security to the
Agent (as collateral agent for such Buyer) by the Company and the Subsidiaries;
(iii) the Security Interest Documents shall terminate, and the Company and the
Subsidiaries shall have no further liabilities or obligations thereunder (other
than indemnification and expense reimbursement obligations that expressly
survive the termination of the Security Interest Documents, which shall so
survive as unsecured claims); provided, however, that Section 5.12 of the
Security Agreement shall survive any such termination; and (iv) such Buyer, at
the Company’s expense, shall thereafter deliver, and hereby authorizes and
directs the Agent, as collateral agent for such Buyer, to thereafter deliver, at
Company’s expense, to the Company such termination statements, releases,
cancellations, discharges and other agreements as may be reasonably requested by
the Company in connection with the termination and release of all security
interests and Liens of such Buyer and Agent as contemplated hereby (the
“Termination Documents”); provided, however, that (i) the Company shall supply
each of the Buyers and the Agent with the forms of any such Termination
Documents to be executed or authorized by such Buyer or the Agent, as
applicable, and (ii) in no event shall Agent be required to execute or deliver
any such Termination Document until it has been assured to its reasonable
satisfaction that no Notes (nor any Obligations thereunder) are outstanding.
     4. Amendment of Warrants.
          a. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, Section 9 of each of the Warrants held
by such Buyer shall be amended by adding a new subsection (c) thereto, to read
in its entirety as follows:
“(c) In the event that an Acquiring Entity is not a publicly traded corporation
whose common stock is listed on the NASDAQ Global Market, the NASDAQ Global
Select Market or the New York Stock Exchange (excluding a sale by the Company,
directly or indirectly, of all or substantially all of the equity or assets of
Consolidated prior to January 15, 2007, a “Private Company Organic Change”), the
holder of this Warrant shall have the right (in addition to all other rights
hereunder) to require the Company to redeem this Warrant for a cash payment
equal to the Private Company Redemption Amount (as defined below).

9



--------------------------------------------------------------------------------



 



Such right may be exercised as to all or any portion of this Warrant and shall
be exercised, if at all, by a notice (or notices) specifying the number of
Warrant Shares as to which this Warrant is to be redeemed (each, a “Warrant
Redemption Right Exercise Notice” and the date of delivery thereof, the “Warrant
Redemption Right Exercise Notice Date”), which shall be irrevocable provided
that the Company complies with its obligations hereunder and except as expressly
provided in this Section 9, given to the Company at any time during the period
(i) beginning on and including the earlier of (A) the date written notice of a
Private Company Organic Change is delivered to the holder of this Warrant, which
written notice the Company shall deliver not less than twenty (20) Trading Days
prior to such Private Company Organic Change (provided that the Company shall
provide such notice contemporaneously with (but not earlier than) the first
public disclosure of the information contained therein and simultaneously to the
holders of all outstanding Warrants), and (B) the date that is twenty
(20) Trading Days prior to the consummation of such Private Company Organic
Change (the earlier of (A) and (B), the “Warrant Redemption Right Exercise
Period Commencement Date”), and (ii) ending on and including the date that is
three (3) Trading Days prior to the consummation of such Private Company Organic
Change. Following the delivery by the holder of this Warrant of a Warrant
Redemption Right Exercise Notice, the Company and the holder of this Warrant
shall each promptly determine the applicable Private Company Redemption Value
(as defined below) and notify in writing the other of the Private Company
Redemption Value so determined. If the holder and the Company are unable to
agree on the calculation of the applicable Private Company Redemption Value,
such dispute regarding the calculation of the applicable Private Company
Redemption Value shall be resolved in accordance with the procedures set forth
in Section 8(b)(iii) of this Warrant. The applicable “Private Company Redemption
Value” shall be the Black-Scholes Value of this Warrant as to one (1) Warrant
Share, except that in calculating such Black-Scholes Value, (x) the Valuation
Date shall be the applicable Warrant Redemption Right Exercise Notice Date,
(y) the “option striking price” shall be the Warrant Exercise Price on such
Valuation Date, and (z) the “current stock price” shall be the Weighted Average
Price of the Common Stock on such Valuation Date. The Company shall pay the
Private Company Redemption Amount to the holder of this Warrant simultaneously
with the consummation of the Private Company Organic Change. To the extent
permitted by applicable law, the Company shall not enter into any binding
agreement or other arrangement with respect to a Private Company Organic Change
(other than a sale of all or substantially all of the Company’s assets) unless
the Company provides that the payments provided for in this Section 9 shall have
priority to payments to stockholders in connection with such Private Company
Organic Change and the Company complies with such provision. The applicable
“Private Company Redemption Amount” shall be the product of (I) the result of
(X) the Private Company Redemption Value, minus (Y) if all of the Conditions to
Redemption Amount Reduction (as defined below) have been satisfied as of the
date of consummation of the Private Company Organic Change, the amount, if any,
by

10



--------------------------------------------------------------------------------



 



which the Weighted Average Price of the Common Stock on the applicable Warrant
Redemption Right Exercise Notice Date exceeds the Warrant Exercise Price on such
Warrant Redemption Right Exercise Notice Date, or if one of more of the
Conditions to Private Company Redemption Reduction have not been satisfied as of
the date of consummation of the Private Company Organic Change, zero (0),
multiplied by (II) the number of Warrant Shares as to which the holder has
demanded this Warrant be redeemed, as set forth in the applicable Warrant
Redemption Right Exercise Notice (the date of delivery thereof by the holder
being referred to as the “Applicable Redemption Notice Date”), and has not
revoked such demand as provided in this Section 9; provided, however, that such
number shall not exceed the number of Warrant Shares for which this Warrant
could be exercised on the applicable Warrant Redemption Right Exercise Period
Commencement Date, minus (a) the number of Warrant Shares as to which this
Warrant has been exercised since the Warrant Redemption Right Exercise Period
Commencement Date and (b) the number of Warrant Shares as to which the holder
has demanded this Warrant be redeemed, as set forth in any Redemption Right
Exercise Notices delivered on dates prior to the Applicable Redemption Notice
Date, and has not revoked such demand as provided in this Section 9.
Notwithstanding anything to the contrary contained in this Section 9, a Warrant
Redemption Exercise Notice shall be deemed revoked in full, and shall be of no
further force and effect, on an applicable Termination Date (as defined below).”
          b. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, Section 9 of each of the Warrants held
by such Buyer shall be amended by adding a new subsection (d) thereto, to read
in its entirety as follows:
“(d) For purposes of this Section 9, “Conditions to Redemption Amount Reduction”
means the following conditions: (i) during the period beginning on the Warrant
Date and ending on and including the date of consummation of the Private Company
Organic Change (the applicable “Transaction Consummation Date”), the Company
shall have delivered Warrant Shares upon exercise of the Warrants on a timely
basis as set forth Section 2(a) of each of the Warrant; (ii) on each day during
the period (the “Redemption Amount Reduction Condition Period”) beginning on and
including the Warrant Redemption Right Exercise Period Commencement Date
relating to such Transaction Consummation Date and ending on and including such
Transaction Consummation Date, the Common Stock is listed on the NASDAQ Global
Market, the NASDAQ Global Select Market or the New York Stock Exchange and the
Common Stock has not been suspended from trading on the NASDAQ Global Market,
the NASDAQ Global Select Market or the New York Stock Exchange; (iii) on each
day during the Redemption Amount Reduction Condition Period, a Registration
Statement (as defined in the Registration Rights Agreement) shall be effective
and available for the sale of all of the Registrable Securities issuable upon
exercise of the Warrants, in accordance with the Registration Rights Agreement,
and there shall not have been any Grace Period (as defined in the Registration
Rights Agreement) applicable to such Registration Statement; and (iv) the
Company shall have

11



--------------------------------------------------------------------------------



 



obtained all requisite approvals of its stockholders for the issuance of all of
the Warrant Shares issuable upon exercise of the Warrants.”
          c. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, Section 9 of each of the Warrants held
by such Buyer shall be amended by adding a new subsection (e) thereto, to read
in its entirety as follows:
“(e) If at any time during a period (a “Compensated Exercise Period”) beginning
on a Warrant Redemption Right Exercise Period Commencement Date and ending on
the earlier of (i) the Trading Day immediately preceding the applicable
Transaction Consummation Date and (ii) the termination or abandonment of the
Private Company Organic Change as to which such Warrant Redemption Right
Exercise Period Commencement Date relates and the public disclosure thereof,
which public disclosure the Company shall make no later than the first Business
Day following such termination or abandonment (a date of such public disclosure,
a “Termination Date”), the holder of this Warrant exercises this Warrant as to
any Warrant Shares (any such exercise being referred to as a “Compensated
Exercise”), and if the holder has delivered a Warrant Redemption Right Exercise
Notice on or after such Warrant Redemption Right Exercise Period Commencement
Date and prior to the date of such exercise (the “Exercise Date”), the holder
shall designate in the applicable Exercise Notice whether such exercise revokes
such Warrant Redemption Right Exercise Notice as to the Warrant Shares subject
to such exercise. With respect to any Compensated Exercise, but without limiting
or otherwise affecting the Company’s obligations under Section 2 of this Warrant
with respect thereto, the Company shall pay to the holder an amount equal to the
product (a “Warrant Exercise Additional Compensation Amount”) of (I) the result
of (A) the Black-Scholes Value of this Warrant as to one (1) Warrant Share,
except that in calculating such Black-Scholes Value, (x) the Valuation Date
shall be the applicable Exercise Date, (y) the “option striking price” shall be
the Warrant Exercise Price on such Valuation Date, and (z) the “current stock
price” shall be the Weighted Average Price of the Common Stock on such Valuation
Date (with any dispute regarding the calculation of such Black-Scholes Value
being resolved in accordance with the procedures set forth in Section 8(b)(iii)
of this Warrant), minus (B) the amount, if any, by which the Weighted Average
Price of the Common Stock on the applicable Exercise Date exceeds the Warrant
Exercise Price on such Exercise Date. The Company shall pay the Warrant Exercise
Additional Compensation Amount to the holder of this Warrant no later than the
earliest to occur of (1) a Transaction Consummation Date, (2) a Termination
Date, and (3) the thirtieth (30th) day after such Exercise Date.
          d. Each of the Buyers, severally and not jointly, hereby agrees with
the Company that, as of the date hereof, Section 9 of each of the Warrants held
by such Buyer shall be amended by adding a new subsection (f) thereto, to read
in its entirety as follows:
“(f) Upon any Warrant Redemption Right Exercise Period Commencement Date
relating to a Private Company Organic Change, the Warrant Exercise Price

12



--------------------------------------------------------------------------------



 



then in effect shall be reduced, effective as of such Warrant Exercise Period
Commencement Date, to the Weighted Average Price of the Common Stock on the
Trading Day immediately preceding such Warrant Redemption Right Exercise Period
Commencement Date; provided that, in the case of a Warrant Redemption Right
Exercise Period Commencement Date relating to a Private Company Organic Change
that is not a sale of all or substantially all of the assets of the Company, the
Warrant Exercise Price then in effect shall instead be reduced to a price equal
to the value, as determined jointly by the Company and the holder of this
Warrant, of the consideration to be received per share of Common Stock by
stockholders of the Company in such Private Company Organic Change if such value
is less than such Weighted Average Price. In no event shall the Warrant Exercise
Price be increased pursuant to this Section 9(f).”
     5. Amendment of Securities Purchase Agreement. Each of the Buyers,
severally and not jointly, hereby agrees with the Company that, as of the date
hereof, Section 4(l) of the Securities Purchase Agreement shall be amended by
deleting the first sentence thereof. Each of the Buyers, severally and not
jointly, hereby agrees with the Company that, on the first date on which no
Notes are outstanding, the Securities Purchase Agreement shall be amended by
deleting Sections 4(l) and 4(w) thereof in their entirety. Each of the Buyers,
severally and not jointly, hereby agrees with the Company that, upon the
consummation of a Private Company Organic Change and provided that the Company
complies with its obligations under the Notes and the other Transaction
Documents in connection therewith, the Securities Purchase Agreement shall be
amended by deleting Sections 4(c) and 4(g) thereof in their entirety.
     6. Modification of August 2006 Waiver and Amendment; Additional Limited
Waiver.
          a. Subject to Section 6(c), each of the Buyers, severally and not
jointly, hereby agrees with the Company that, as of the date hereof, the
reference to “$5,000,000” in clause (W) of the limited waiver contained in
Section 4(a) of the August 2006 Waiver and Amendment shall be changed to
“$6,000,000,” and the reference to “$1,500,000” in clause (X) of the limited
waiver contained in Section 4(a) of the August 2006 Waiver and Amendment shall
be changed to “$7,500,000.”
          b. Subject to Section 6(c), each of the Buyers, severally and not
jointly, hereby waives the occurrence of a Triggering Event under
Section 3(b)(vii) of each of the Notes, the breach of the Registration Rights
Agreement and such Buyer’s right to receive Registration Delay Payments from the
Company resulting solely from the Company’s failure to file the August 2006
Required Registration Statement with the SEC by August 24, 2006 (but for the
avoidance of doubt, not from any failure of the August 2006 Required
Registration Statement to be declared effective); provided that such waivers are
subject to, and conditioned upon, the Company’s filing of the August 2006
Registration Statement with the SEC by no later than October 6, 2006; and
provided, further, that, in the event that the Company does not file the
August 2006 Required Registration Statement with the SEC by October 6, 2006, the
waivers contained in this Section 4(b) shall be null and void and of no force or
effect, and there shall be an immediate breach of the Registration Rights
Agreement and a Triggering Event under each of the Notes and the Company shall
be obligated to make Registration Delay Payments to each of

13



--------------------------------------------------------------------------------



 



the Buyers in accordance with the Registration Rights Agreement (including, with
respect to all days since August 24, 2006), as if these waivers had never been
granted.
          c. The limited waivers set forth in Section 4(a) of the August 2006
Waiver and Amendment (as modified hereby) and in Section 6(b) hereof are
conditioned upon, and subject to, the validity and enforceability of, and the
Company’s performance of, the Company’s commitments and obligations under this
Agreement (including the Company’s obligation to pay the Principal of each of
the Notes as increased pursuant to Section 1(a)), the voiding, setting aside,
determination of invalidity or unenforceability, breach or non-performance of
which shall render such waivers null and void and of no force and effect, each
Buyer being entitled thereafter to exercise all remedies at law or in equity
under this Agreement, the August 2006 Waiver and Amendment and the other
Transaction Documents as if Section 4(a) of the 2006 Waiver and Amendment had
not been part of the 2006 Waiver and Amendment, as executed, and this Section
6(b) had not been part of this Agreement, as executed. Neither the limited
waivers set forth in Section 4(a) of the August 2006 Waiver and Amendment (as
modified hereby) nor the limited waivers set forth in Section 6(b) hereof is,
nor shall be deemed to be, a waiver under any other circumstance or a waiver of
any other condition, requirement, provision or breach of any of the Transaction
Documents or any other agreement or instrument.
     7. Termination of Registration Obligations. Each of the Buyers, severally
and not jointly, hereby agrees with the Company that, after the consummation of
a Private Company Organic Change and provided that the Company complies with its
obligations under the Notes and the other Transaction Documents in connection
therewith, the Company shall have no further obligations under Section 2, 3
(other than Section 3(j)) or 8 of the Registration Rights Agreement, and no
Investor (as defined in the Registration Rights Agreement) shall have any
further obligations under Section 4 of the Registration Rights Agreement.
     8. Continuation of Transaction Documents. The Company and the Subsidiaries
agree and acknowledge that all of the terms and provisions of each Note (as
amended hereby), the Warrant (as amended hereby), the Securities Purchase
Agreement (as amended hereby), the August 2006 Waiver and Amendment (as modified
hereby) and the other Transaction Documents remain in full force in accordance
with their terms, subject to the terms and conditions of this Agreement.
     9. Company Alternative Conversion Limitation. The Company hereby agrees
with each of the Buyers, severally and not jointly, that as of and after the
date of this Amendment, (a) the Company shall not have the right to effect any
Company Alternative Conversion pursuant to Section 8 of the Notes other than
pursuant to Special Company Conversions in accordance with this Agreement, and
(b) any Company Alternative Conversion Notice delivered pursuant to any of the
Notes (other than a Company Alternative Conversion Notice with respect to a
Special Company Conversion deemed delivered pursuant to Section 2 of this
Agreement) as of and after the date of this Agreement shall be null and void and
of no force or effect.
     10. September 7 Infinity Notice Null and Void. The Company hereby agrees
with each of the Buyers, severally and not jointly, that the September 7
Infinity Notice is null and void and of no force or effect.

14



--------------------------------------------------------------------------------



 



     11. Covenants.
          a. Prior to 9:00 a.m., New York time, on October 3, 2006, the Company
shall (a) file a Form 8-K (the “8-K”) with the Securities and Exchange
Commission (the “SEC”) describing the terms of this Agreement, any information
reasonably requested to be disclosed therein by any Buyer and any material
non-public information previously provided by the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or agents
to any of the Buyers and not subsequently disclosed on a Form 8-K or other
publicly-available filing with the SEC prior to the filing of the 8-K, and
including this Agreement as an exhibit to the 8-K, all in the form required by
the 1934 Act, and (b) publicly issue on a widely disseminated basis a press
release (the “Press Release”) in the form agreed to by the Company and each of
the Buyers prior to the date hereof; provided that the Press Release shall not
be issued prior to the filing of the 8-K. The Company shall provide each Buyer
with a reasonable opportunity to review and comment upon the 8-K prior to the
filing thereof with the SEC.
          b. Within two (2) Business Days following the date hereof, the Company
shall promptly reimburse each Buyer for all of the out-of-pocket fees, costs and
expenses (including, but not limited to, attorneys’ fees, costs and expenses)
incurred by such Buyer in connection with the negotiation and documentation of
this Agreement.
     12. Representations and Warranties of the Company. The Company represents
and warrants to each of the Buyers that:
          a. Authorization; Enforcement; Validity. Each of the Company and its
Subsidiaries has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes (as amended hereby),
Warrants (as amended hereby), the Securities Purchase Agreement (as amended
hereby), the August 2006 Waiver and Amendment (as modified hereby) and the other
Transaction Documents. The execution and delivery of this Agreement by each of
the Company and its Subsidiaries and the consummation of the transactions
contemplated hereby (including the issuance of Conversion Shares upon conversion
of the Notes (as amended hereby) and the issuance of Warrant Shares upon the
exercise of the Warrants (as amended hereby)) have been duly authorized by the
respective boards of directors of the Company and its Subsidiaries, and no
further consent or authorization is required of any of the Company, its
Subsidiaries or their respective Boards of Directors or shareholders (under
applicable law, the rules and regulations of the Principal Market or otherwise).
This Agreement has been duly executed and delivered by each of the Company and
its Subsidiaries, and each of this Agreement, the Notes (as amended hereby), the
Warrants (as amended hereby), the Securities Purchase Agreement (as amended
hereby), the August 2006 Waiver and Amendment (as modified hereby) and the other
Transaction Documents constitutes a valid and binding obligation of each of the
Company and its Subsidiaries, enforceable against each of the Company and its
Subsidiaries in accordance with its terms.
          b. Issuance of Securities. Upon issuance in accordance with the Notes
(as amended hereby) and the Warrants (as amended hereby), the Conversion Shares
and the Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all taxes and Liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
the Common Stock.

15



--------------------------------------------------------------------------------



 



          c. No Conflicts. The execution and delivery of this Agreement by each
of the Company and its Subsidiaries, the performance by each of the Company and
its Subsidiaries of its obligations hereunder and the consummation by each of
the Company and its Subsidiaries of the transactions contemplated hereby and by
the Notes (as amended hereby), the Warrants (as amended hereby), the Securities
Purchase Agreement (as amended hereby), the August 2006 Waiver and Amendment (as
modified hereby) and the other Transaction Documents will not (i) result in a
violation of the Articles of Incorporation or the Bylaws or the organizational
documents of any Subsidiary; (ii) conflict with, or constitute a breach or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a breach or default) under, or give to others
any right of termination, amendment, acceleration or cancellation of, or other
remedy with respect to, any agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party; or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Except as provided in Section 11(a) hereof, neither the Company nor
any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency, the Principal Market or any other regulatory or self-regulatory
authority in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement in accordance with the terms hereof, or
under the Notes (as amended hereby), the Warrants (as amended hereby), the
Securities Purchase Agreement (as amended hereby), the August 2006 Waiver and
Amendment (as modified hereby) and the other Transaction Documents, including,
the issuance of Conversion Shares and Warrant Shares in accordance with the
terms of the Notes (as amended hereby) and the Warrants (as amended hereby),
respectively.
          d. No Default. As of the date hereof, there exists no Triggering Event
or Event of Default (each as defined in the Notes).
     13. Representation and Warranties of the Buyers. Each of the Buyers
represents and warrants to the Company that (a) such Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to enter into and perform its obligations under this
Agreement, and (b) this Agreement has been duly and validly authorized, executed
and delivered on behalf of such Buyer and is a valid and binding agreement of
such Buyer, enforceable against such Buyer in accordance with its terms.
     14. Avoidance of Doubt. The parties hereto hereby agree, for the avoidance
of doubt, that (a) the terms “Notes” and “Warrants” as used in the Transaction
Documents shall mean the Notes and Warrants, in each case as, and to the extent,
amended by this Agreement, and (b) the terms “Liabilities” and “Obligations” as
used in the Transaction Documents and “Indebtedness” as used in the Mortgages
shall include all liabilities and obligations of the Company under this
Agreement, under each of the Notes (as amended hereby, including the increase in
Principal thereof as provided hereunder), under each of the Warrants (as amended
hereby) and under the other Transaction Documents (in each case as, and to the
extent, amended or modified hereby), and each of the parties hereto agrees not
to take any contrary positions.

16



--------------------------------------------------------------------------------



 



     15. Independent Nature of the Buyers. The obligations of each of the Buyers
hereunder are several and not joint with the obligations of the other Buyers,
and none of the Buyers shall be responsible in any way for the performance of
the obligations of any of the other Buyers hereunder or under any of the other
Transaction Documents. Each of the Buyers shall be responsible only for its own
agreements and covenants hereunder and under the other Transaction Documents.
The decision of each of the Buyers to enter into this Agreement has been made by
such party independently of any of the other Buyers and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries
which may have been made or given by any of the other Buyers or by any agent or
employee of any of the other Buyers, and none of the Buyers nor any of their
respective agents or employees shall have any liability to any of the other
Buyers (or any other person or entity) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any of the other Transaction Documents, and no action taken by any of the Buyers
pursuant hereto or thereto, shall be deemed to constitute any of the Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that any of the Buyers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated
hereby or thereby. Each of the Buyers shall be entitled to independently protect
and enforce its rights, including the rights arising out of this Agreement, the
Notes, the Warrants, the August 2006 Waiver and Amendment, the Security Interest
Documents and the other Transaction Documents, and it shall not be necessary for
any of the other Buyers to be joined as an additional party in any proceeding
for such purpose.
     16. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.
     17. Further Assurances. The Company hereby agrees from time to time, as and
when requested by any Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, stock powers and irrevocable transfer agent instructions, and to
take or cause to be taken such further or other action, as such Buyer may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Agreement and the other Transaction Documents.
     18. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Agreement shall be by way of example rather than
limitation.
     19. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute

17



--------------------------------------------------------------------------------



 



hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
     20. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party. In the event that any signature to this Agreement
or any amendment hereto is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. No party hereto shall raise the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that such
signature was transmitted or communicated through the use of a facsimile machine
or e-mail delivery of a “.pdf” format data file as a defense to the formation or
enforceability of a contract, and each party hereto forever waives any such
defense.
     21. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
     22. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     23. Merger. This Agreement and the other Transaction Documents, as amended
hereby, represent the final agreement of each of the parties hereto with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or prior or subsequent oral agreements, among any
of the parties hereto.
     24. Ratification by Guarantors. By execution hereof, each of the
Subsidiaries hereby acknowledges and agrees that it has reviewed this Agreement
and hereby ratifies and confirms its respective obligations under the
Transaction Documents, in each case as amended hereby.
     25. Release Under Security Interest Documents. The Company and each of the
Subsidiaries hereby agrees that, as of the first date on which no Notes are
outstanding, each of Company and the Subsidiaries releases such Buyers and the
Agent and their respective affiliates

18



--------------------------------------------------------------------------------



 



and subsidiaries and their respective officers, directors, partners, members,
managers, employees, shareholders, agents and representatives, as well as their
respective successors and assigns, from any and all claims, obligations, rights,
causes of action and liabilities, of whatever kind or nature, whether known or
unknown, whether foreseen or unforeseen, arising on or before such date, which
any such Person ever had, now has or hereafter can, shall or may have for, upon
or by reason of any matter, cause or thing whatsoever, which are based upon,
arise under or are related to the Notes or the Security Interest Documents,
other than with respect to the Agent’s and each of the Buyers’ obligations under
this Agreement.
[Remainder of page intentionally left blank; Signature page follows]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
each of the undersigned as of the date first above written.

              INFINITY ENERGY RESOURCES, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            CONSOLIDATED OIL WELL SERVICES, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            CIS-OKLAHOMA, INC.
 
       
 
  By:   /s/ Stanton E. Ross
 
       
 
  Name:   Stanton E. Ross
 
       
 
  Title:   Chief Executive Officer
 
       
 
            INFINITY OIL & GAS OF WYOMING, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            INFINITY OIL & GAS OF KANSAS, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       
 
            INFINITY OIL AND GAS OF TEXAS, INC.
 
       
 
  By:   /s/ Timothy A. Ficker
 
       
 
  Name:   Timothy A. Ficker
 
       
 
  Title:   Vice President and Chief Financial Officer
 
       

 



--------------------------------------------------------------------------------



 



                  HFTP INVESTMENT L.L.C.
 
                By:   Promethean Asset Management L.L.C.     Its:   Investment
Manager
 
           
 
      By:   /s/ Robert J. Brantman
 
           
 
      Name:   Robert J. Brantman
 
      Title:   Partner and Authorized Signatory
 
                GAIA OFFSHORE MASTER FUND, LTD.
 
                By:   Promethean Asset Management L.L.C.     Its:   Investment
Manager
 
           
 
      By:   /s/ Robert J. Brantman
 
           
 
      Name:   Robert J. Brantman
 
      Title:   Partner and Authorized Signatory

                      AG OFFSHORE CONVERTIBLES, LTD.
 
                    By:   Angelo, Gordon & Co. L.P.     Its:   Director
 
                        By:   /s/ Michael L. Gordon                       Name:
  Michael L. Gordon         Title:   Chief Operating Officer
 
                    LEONARDO, L.P.
 
                    By:   Leonardo Capital Management, Inc.     Its:   General
Partner
 
                        By:   Angelo, Gordon & Co., L.P.         Its:   Director
 
               
 
          By:   /s/ Michael L. Gordon
 
               
 
          Name:   Michael L. Gordon
 
          Title:   Chief Operating Officer

 



--------------------------------------------------------------------------------



 



                  PORTSIDE GROWTH & OPPORTUNITY FUND
 
           
 
      By:   /s/ Jeffrey C. Smith
 
           
 
      Name:   Jeffrey C. Smith
 
      Title:   Authorized Signatory

 